

EXHIBIT 10.45
 
DEFERRED COMPENSATION AGREEMENTS – MARK LOWENTHAL; ANDY KIELBANIA; TOM
CUNNINGHAM
 
NEITHER THE SECURITIES REPRESENTED BY THIS AGREEMENT OR THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS AGREEMENT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE EMPLOYEE OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.
 

--------------------------------------------------------------------------------

 
BIONEUTRAL GROUP, INC.
 
DEFERRED COMPENSATION AGREEMENT
 
THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is made and entered into
as of July 10, 2013, by and between Mark Lowenthal (the “Employee”) and
BioNeutral Group, Inc. a Nevada corporation (the “Company”). This Agreement is
intended to provide compensation to the Employee. In consideration for the
services you have provided to the Company, and as payment in full for such
services, the Company and the Employee hereto agree as follows:
 
 
1.
Background. The Company has launched its marketing and commercialization
strategy in fiscal 2013 of its Ygiene™ and Ogiene™ product lines (the “2013
Commercialization”).  Substantial working capital is required to execute the
2013 Commercialization.  Several factors have placed material limitations on the
availability working capital to the Company, which in summary, consist of the
following: 1.) the uncertainty surrounding the 2009 Securities and Exchange
Commission (“SEC”) investigation which remains an open matter; 2.) Generalized
current capital market conditions creating a lack of available capital from
lending institutions for small companies; 3.) Generalized unwillingness of
lenders to fund small companies with relatively small capital requirements; 4.)
Generalized unwillingness of lenders to fund small companies without established
channels of product distribution; and 5.) to date, insignificant cash provided
by operations particularly in light of the relatively long sales cycle involved
with selling the Company’s products.  In light of the factors Agreement above,
the Company has located a few sources of capital to which it has used to fund
the 2013 Commercialization.  Despite the best efforts of management, the amount
however has fallen materially short of the amount needed to fully fund
operations and the 2013 Commercialization as Agreement in our filings with the
SEC. In light of the shortfall and to assist the Company to continue the 2013
Commercialization, the Employee has agreed to defer significant portions of his
compensation.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Deferred Compensation Amount. On September 30, 2013 (the “Deferred Compensation
Payment Date”), or upon the consummation of a Sale of the Company or upon a
Public Offering resulting in gross proceeds to the Company of at least
$5,000,000, whichever is earliest, the Company shall pay the Employee (or his
beneficiary in the event of his death) a lump sum equal to an amount of
$151,727.27 (such amount, the “Deferred Compensation Amount”) determined as
follows:

 
 
a.
Deferred compensation earned and unpaid up through and including June 30, 2013
in the amount of  $110,499.89 plus accrued and unpaid interest of $3,662.20 for
a total of $114,162.09 (the “Accrued Compensation”); and

 
 
b.
Deferred compensation to be earned and unpaid up for the period of July 1, 2013
through September 30, 2013 in the amount of  $34,615.38, plus interest to be
accrued and unpaid of $2,949.80 for a total of $37,565.18 (the “Future
Compensation”);



 
c.
The Employee and Company agree that should compensation be paid by the Company
prior to the Deferred Compensation Payment Date to the Employee the Deferred
Compensation Amount shall be reduced by the amount of the amount paid to
Employee, including a reduction of the interest;



 
d.
The Employee and Company agree that should the rate or amount of compensation to
be paid by the Company to the Employee is either increased or reduced, the
Deferred Compensation Amount shall be either increased or reduced by the amount
of the compensation increase or reduction, including an either an increase or
reduction of the interest;

 
 
3.
Interest. Interest on the Deferred Compensation Amount shall accrue from each
regularly scheduled bi-weekly payroll check date for which Employee agreed to
defer.  Interest shall accrue at the rate of eight percent (8%) per annum (the
“Initial Interest Rate”).  Interest will be payable on the Deferred Compensation
Payment Date.

 
 
4.
Designation of Beneficiaries. The Employee may name any Person (who may be named
concurrently, contingently or successively) to whom the Benefit Amount under
this Agreement is to be paid if the Employee dies before the Benefit Amount is
fully distributed. Each such beneficiary designation will revoke all prior
designations by the Employee, shall not require the consent of any previously
named beneficiary, shall be in a form prescribed by the Company and will be
effective only when filed with the Company during the Employee’s lifetime. If
the Employee fails to designate a beneficiary before his death, as provided in
this Section, or if the beneficiary designated by the Employee dies before the
date of the Employee’s death or before complete payment of the Benefit Amount,
the Company, in its discretion, may pay the Benefit Amount to either (i) one or
more of the Employee’s relatives by blood, adoption or marriage and in such
proportions as the Company determines, or (ii) the legal representative or
representatives of the estate of the last to die of the Employee and his
designated beneficiary. Notwithstanding the foregoing, if the Employee is
married, the Employee’s spouse must consent in writing to the designation of any
Person as beneficiary other than the spouse.

 
 
5.
Definitions.

 
 
a.
“Affiliate” shall mean any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
another Person. For purposes hereof, “control” means the power to vote or direct
the voting of sufficient securities or other interests to elect a majority of
the directors or to control the management of another Person.

 
 
b.
“Board” means the Board of Directors of the Company.

 
 
c.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 
 
2

--------------------------------------------------------------------------------

 
 
 
d.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 
 
e.
“Public Offering” means the consummation of the first of the following events
(i) the securities of the Company are registered under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) the
Company is or becomes subject to the reporting requirements under Section 15(d)
of the Exchange Act, or (iii) the Company files or has filed a registration
statement under the Securities Act of 1933, as amended.

 
 
f.
“Sale of the Company” means (i) a sale of all or substantially all of the
consolidated assets of the Company to any Person or (ii) the transfer or other
disposition to any Person or group of Persons (as the term “group” is defined In
the Securities Exchange Act of 1934) (other than Investment LLC or any Affiliate
thereof) of outstanding equity securities (whether by sale, issuance, merger,
consolidation, reorganization, combination or otherwise) of the Company such
that after giving effect to such transfer, such Person or group of Persons would
own or control the right to elect at least a majority of the members of the
Board.

 
 
6.
Administration of this Compensation Arrangement. The deferred compensation
arrangement set forth under this Agreement shall be administered by the Company.
The Company’s duties and authority under this arrangement shall include the good
faith (i) interpretation of the provisions of this Agreement, (ii) adoption of
any rules and regulations which may become necessary or advisable in the
operation of this arrangement, (iii) making of such determinations as may be
permitted or required pursuant to this arrangement, and (iv) taking of such
other actions as may be required for the proper administration of this
arrangement in accordance with its terms. Any decision of the Company with
respect to any matter within the authority of the Company shall be final,
binding and conclusive upon the Employee, beneficiary, and each Person claiming
under or through the Employee, and no additional authorization or ratification
by the stock Employees or the Employee shall be required. Any action by the
Company with respect to any one or more other Employees under similar agreements
shall not be binding on the Company as to any action to be taken with respect to
the Employee. Each determination required or permitted under this Agreement
shall be made by the Company in the sole and absolute discretion of the Company.

 
 
7.
Action by Company. Any action required or permitted by the Company under this
Agreement shall be by resolution of the Board or by a duly authorized committee
of the Board, or by a person or persons authorized by resolution of the Board or
such committee.

 
 
8.
Amendment. This Agreement may not be canceled, changed, modified, or amended
orally, and no cancellation, change, modification or amendment hereof shall be
effective or binding unless in a written instrument signed by the Company and
the Employee. A provision of this Agreement may be waived only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.

 
 
9.
No Waiver. The failure at any time either of the Company or the Employee to
require the performance by the other of any provision of this Agreement shall in
no way affect the full right of such party to require such performance at any
time thereafter, nor shall the waiver by either the Company or the Employee of
any breach of any provision of this Agreement be taken or held to constitute a
waiver of any succeeding breach of such or any other provision of this
Agreement.

 
 
10.
Offset. Whenever the Company is to pay the Employee or his beneficiary the
Benefit Amount, such amounts that Employee owes to the Company (including any
amounts that are non-recourse to the Employee) may be deducted from the Benefit
Amount before payment.

 
 
3

--------------------------------------------------------------------------------

 
 
 
11.
Indemnification and Reimbursement of Payments on Behalf of the Employee.
Notwithstanding anything contained in this Agreement to the contrary, the
Company shall be entitled to deduct or withhold from any distribution made
pursuant to this Agreement such amount or amounts as may be required for
purposes of the Company complying with the tax withholding provisions of the
Internal Revenue Code of 1986, as amended, or any state tax act for purposes of
paying any income, estate, inheritance or other tax (“Taxes”) attributable to
any amounts distributable under this Agreement. In the event the Company does
not make such deductions or withholdings, the Employee shall indemnify the
Company for any amounts paid with respect to any such Taxes, together with any
interest, penalties and related expenses thereto.

 
 
12.
Assignment. This Agreement is binding on and for the benefit of the Company and
the Employee and their respective successors, heirs, executors, administrators,
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be sold, transferred, assigned, or pledged by the
Company or by the Employee without the prior written consent of the other.

 
 
13.
Interpretation and Severability. In the event any provision of this Agreement,
or any portion thereof, is determined by any or court of competent jurisdiction
to be unenforceable or void, the remaining provisions of this Agreement shall
nevertheless be binding upon the Company and the Employee with the same effect
as though the void provision or portion thereof had never been set forth
therein.

 
 
14.
No Conflict. The Employee represents and warrants that the Employee is not
subject to any agreement, order, judgment or decree of any kind which would
prevent the Employee from entering into this Agreement.

 
 
15.
Employment Relationship. This Agreement shall not in any way affect the right
and power of the Company to dismiss or otherwise terminate the employment or
change the terms of the employment or amount of compensation of the Employee at
any time for any reason with or without cause or in accordance with any
applicable employment contract.

 
 
16.
Governing Law. This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of New Jersey, without application of its
conflict or choice of law provisions. The Company and the Employee agree that
this is not an ERISA plan or part of an ERISA plan.

 
 
17.
Execution. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 
 
18.
Gender and Number. Wherever any words are used herein in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 
 
19.
Headings. All headings used herein are used for convenience only and shall not
be used to construe or interpret this Agreement. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 
 
4

--------------------------------------------------------------------------------

 
 
 
20.
Events of Default. If any of the events specified in this Section 3 shall occur
(herein individually referred to as an “Event of Default”), the Company agrees
to give the Employee prompt written notice of such event. The Employee may, so
long as such condition exists or has not  been cured during the applicable cure
period (whether or not the Employee has received notice of such event), declare
the entire principal and unpaid accrued interest here on immediately due and
payable, by notice in writing to the Company; provided, that upon occurrence of
an Event of Default specified in subsection (iii) below, all principal and
interest shall automatically become immediately due and payable in full:

 
 
a.
Failure by the Company to make any payment hereunder when due, which failure has
not been cured within ten (10) days following such due date; or

 
 
b.
Any breach by the Company of any material representation, warranty or covenant
in this Agreement which results in a Material Adverse Effect on the Company’s
business, operations or financial condition; provided, that, in the event of any
such breach, such breach shall not have been cured by the Company within 30 days
after the earlier to occur of (a) written notice to the Company of such breach,
or (b) the Company’s knowledge of such breach; or

 
 
c.
The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or

 
 
d.
If, within sixty (60) days after the commencement of an action against the
Company seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated; or

 
 
21.
Prepayment.  The Company shall have the right, at any time prior to the Maturity
Date, to prepay any outstanding amount of Agreements, with interest thereon, by
delivering three (3) days advance written notice to the Employee. The Employee
shall have sole discretion as to whether he desires to convert the principal and
accrued interest on this Agreement. If he does not desire to do so, the Company
shall be obligated to repay the Agreement in cash. If he desires to convert, the
Company shall be obligated to honor such conversion request.

 
 
22.
Notices of Record Date, etc.  In the event that the Company takes any of the
actions specified in this section the Company will provide notice to the
Employee.

 
 
a.
Any taking by the Company of a record of the Employees of any class of
securities of the Company for the purpose of determining the Employees thereof
who are entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right; or

 
 
5

--------------------------------------------------------------------------------

 
 
 
b.
Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company; or

 
 
c.
Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; the Company will mail to the Employee of this Agreement at least five
(5) business days prior to the earliest date specified therein, a notice
specifying:

 
 
d.
The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and

 
 
e.
The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stock Employees entitled to
vote thereon.

 
 
23.
Conversion.   The Employee shall have the right to convert the Deferred
Compensation Amount as follows:

 
 
a.
The Accrued Compensation into Common Stock of the Company at $.003 per
share.  This conversion price of $.003 per share is equal to 100% of the closing
price of the Company’s common stock on July 10, 2013.

 
 
b.
The Future Compensation into Common Stock of the Company equal to 100% of the
closing price of the Company’s common stock on September 30, 2013, the Deferred
Compensation Payment Date.

 
 
24.
Security. The Agreement is secured by a security interest in the Company’s
assets, as more particularly described in the Security Agreement attached to
this Agreement as Exhibit “A”.

 
 
25.
Assignment. Subject to the restrictions on transfer set forth herein, the rights
and obligations of the Company and the Employee of this Agreement shall be
binding upon and benefit the successors and assigns of the parties. This
Agreement may not be assigned or transferred by the parties except in accordance
with the terms hereof.   This Convertible Agreement is nontransferable by the
Agreement Employee without prior written approval of the Board of Directors of
the Company.

 
 
26.
Waiver and Amendment. Any provision of this Agreement may be amended, waived or
modified upon the written consent of the Company and the Employee.

 
 
27.
Transfer of this Agreement. With respect to any offer, sale or other disposition
of this Agreement, the Employee must receive written consent from the Chief
Executive Officer or equivalent position or his duly appointed representative to
make a transfer.  In the absence of such written consent from the Company,
Employee is prohibited from transferring this agreement to any other person or
entity, and the Company shall not be bound to any person or entity with whom the
Employee makes a transfer without written consent as described above.  Employee
will give written notice to the Company prior thereto, describing briefly the
manner thereof, together with a written opinion of such Employee’s counsel,
which counsel must be acceptable to the Company, to the effect that such offer,
sale or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Promptly upon receiving such
written notice and opinion, the Company, as promptly as practicable, shall
notify such Employee that such Employee may sell or otherwise dispose of this
Agreement, all in accordance with the terms of the notice delivered to the
Company.  Each Agreement thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Act, unless in the opinion of counsel for the Company such legend is not
required. The Company may issue stop transfer instructions to its transfer agent
in connection with such restrictions.

 
 
6

--------------------------------------------------------------------------------

 
 
 
28.
Treatment of Agreement. To the extent permitted by GAAP, the Company will treat,
account and report the Agreement as debt and not equity for accounting purposes
and with respect to any returns filed with federal, state or local tax
authorities.

 
 
29.
Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if faxed with confirmation of receipt by telephone or if
mailed by registered or certified mail, postage prepaid, at the respective
addresses of the parties as set forth in this Agreement. Any party hereto may by
notice so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when personally delivered, faxed, or
when deposited in the mail in the manner set forth above and shall be deemed to
have been received when delivered.

 
 
30.
Costs. If this Agreement shall be in default and placed for collection, the
Company shall pay all reasonable attorney fees and costs of collection of the
Employee.  Payments not made within five (5) days of the due date shall be
subject to a 10% late charge.

 
 
31.
No Stock Employee Rights.  Nothing contained in this Agreement shall be
construed as conferring upon the Employee or any other person the right to vote
or to consent or to receive notice as a stock Employee in respect of meetings of
stock Employees for the election of directors of the Company or any other
matters or any rights whatsoever as a stock Employee of the Company; and no
dividends or interest shall be payable or accrued in respect of this Agreement
or the interest represented hereby.

 
 
32.
Usury. This Agreement is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Employee
hereunder for the loan, use, forbearance or detention of money exceed that
permissible under applicable law. If at any time the performance of any
provision of this Agreement or of any other agreement or instrument entered into
in connection with this Agreement involves a payment exceeding the limit of the
interest that may be validly charged for the loan, use, forbearance or detention
of money under applicable law, then automatically and retroactively, ipso facto,
the obligation to be performed shall be reduced to such limit, it being the
specific intent of the Company and the Employee that all payments under this
Agreement are to be credited first to interest as permitted by law, but not in
excess of (i) the agreed rate of interest set forth herein or therein or (ii)
that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal. The provisions of this Section 12 shall never be
superseded or waived and shall control every other provision of this Agreement
and all other agreements and instruments between the Company and the Employee
entered into in connection with this Agreement.

 
 
33.
Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 
IN WITNESS WHEREOF, the Company and the Employee have executed this Deferred
Compensation Agreement as of the date first written above.
 

 
BIONEUTRAL GROUP, INC.
       
By:
/s/ Andrew Kielbania
 
Name:
Andrew Kielbania
 
Its:
Secretary
         
/s/ Mark Lowenthal
 
 
Mark Lowenthal



 
7

--------------------------------------------------------------------------------

 
 
CONVERSION FORM


TO:
BioNeutral Group, Inc.
 
211 Warren St.
 
Newark, New Jersey 07103



The undersigned, hereby irrevocably elects to convert the Accrued Compensation
of this Agreement at a conversion price of $0.003 per share.  The undersigned
hereby agrees that upon conversion, the entire principal due on this Convertible
Agreement shall be deemed fully paid and the Convertible Agreement will be
cancelled in full. The Company shall have no obligation with respect to any
principal payments after the Effective Date.


Instructions for Registration of Stock


NAME: _______________________________________________________________________




ADDRESS: ___________________________________________________________________




TELEPHONE:  ________________________________________________________________




EMAIL:   ___________________________________________________________________




AMOUNT TO BE CONVERTED  $_________________________________________




DATED: ___________________________________________________________________




 
 
 
PRINT NAME
 
SIGNATURE



 
8

--------------------------------------------------------------------------------

 
 
CONVERSION FORM
 
TO:
BioNeutral Group, Inc.
 
211 Warren St.
 
Newark, New Jersey 07103



The undersigned, hereby irrevocably elects to convert the Future Compensation of
this Agreement at a conversion price of $_________ per share.  The undersigned
hereby agrees that upon conversion, the entire principal due on this Convertible
Agreement shall be deemed fully paid and the Convertible Agreement will be
cancelled in full. The Company shall have no obligation with respect to any
principal payments after the Effective Date.


Instructions for Registration of Stock


NAME: _______________________________________________________________________




ADDRESS: ___________________________________________________________________




TELEPHONE:  ________________________________________________________________




EMAIL:   ___________________________________________________________________




AMOUNT TO BE CONVERTED  $_________________________________________




DATED: ___________________________________________________________________




 
 
 
PRINT NAME
 
SIGNATURE



 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


GENERAL SECURITY AGREEMENT
 
THIS AGREEMENT made as of July 10, 2013 between BioNeutral Group, Inc. (“the
Company”) and Mark Lowenthal (the “Secured Party”).
 
WHERAS:
 
D)
The Company has issued to Secured Party, a Deferred Compensation Agreement,
dated the date hereof, in the principal amount of $151,727.27  (the
“Agreement”); and
   
E)
As security for the obligations evidenced by the Agreement, the Company has
agreed to pledge to Secured Party and grand to Secured Party a security interest
in the Collateral (as hereinafter defined); and
   
F)
The Company and Secured Party desire to execute and deliver this Agreement;



NOW, THEREFORE in consideration of the benefits accruing to the Company, and for
other good and valuable consideration, the receipt and sufficiently of which are
hereby acknowledged, the Company covenants and agrees with the Secured Party as
follows:
 
 
13.
Security for Obligations.  This Agreement is for the benefit of Secured Party to
secure the prompt and completer payment and performance of all of the Company’s
obligations arising under the Agreement (such obligations are collectively
referred to herein as the “Obligations”.

 
 
14.
Definition of Collateral.  As used herein, the term “Collateral” shall mean all
of the present and future undertaking and property, both real and personal, of
the Debtor, including without limitation, all right, title and interest that the
Company not has or may hereafter have, be processed of, or entitled to or
hereafter be acquired by the Debtor in accounts receivable, inventory,
equipment, intangibles including intellectual property patents and product
formulations, chattel paper, documents of title, securities and instruments,
money, books and records and all replacements of, substitutions for and
increases, additions and accessions to the foregoing, together with all proceeds
thereof, and any reference to “Collateral” shall be deemed a reference to
“Collateral or any part thereof”.

 
 
15.
Pledge of Collateral.  To secure the prompt and complete payment and performance
when due of all of the Obligations, the Company hereby pledges to Secured Party
and grants to Secured Party a security interest of first priority in all of the
right, title and interest of the Company in all of the Collateral for an amount
to satisfy any unpaid amounts of the Agreement.

 
 
16.
Remedies in Case of Event of Default.  Upon the failure of the Company to make
the payments in accordance with the terms of this Agreement, or upon the
occurrence of a default of any provision of the Agreement or at any time during
the continuance of such default, any one of which shall constitute an “Event of
Default”, Secured Party, subject to the term of the Agreement, may:

 
 
a.
Exercise any and all rights and remedies granted to secured party by the Uniform
Commercial Code as in effect in the State of New Jersey on the date hereof (the
“UCC”) or otherwise allowed at law and, in either case, as otherwise provided by
this Agreement;

 
 
b.
Take possession of the Collateral or any part thereof with or without the
process of law; and

 
 
c.
Dispose of the Collateral as Secured Party may choose, so long as every aspect
of the disposition including the method, manner, time, place and terms are
commercially reasonable.

 
 
17.
Transfer by the Company.  The Company shall not sell or otherwise dispose of or
grant any option with respect to, or pledge or otherwise encumber, any of the
Collateral or any interest therein.

 
 
10

--------------------------------------------------------------------------------

 
 
 
18.
Covenants.  The Company covenants and agrees that for the duration of this
Agreement the Company shall:

 
 
a.
Defend Secured Party’s right, title and security interest in and to the
Collateral as a first priority security interest against the claims and demands
of all persons whomsoever; and

 
 
b.
Shall not grant any other lien or security interest on any of the Collateral
without the written consent of the Secured Party.

 
 
19.
Power of Attorney. The Company hereby appoints Secured Party as the Company’s
attorney-in-fact to exercise at any time after the occurrence of an Event of
Default all or any of the powers and authorities conferred on or reserved to
Secured Party by or pursuant to this Agreement or applicable law, and (without
prejudice to the generality of any of the foregoing) to seal and deliver or
otherwise perfect any deed, assurance, agreements, instrument or act as Secured
Party my reasonably deem proper on or for the purpose of exercising any of such
powers and authorities.  The Company hereby ratifies and confirms, and hereby
agrees to ratify and confirm, whatever lawful acts Secured Party shall do in the
exercise of the power of attorney granted to Secured Party pursuant to this
Section 7, which power of attorney, being given for consideration, is
irrevocable.

 
 
20.
Miscellaneous.  This Agreement shall create a continuing security interest in
the Collateral and shall be binding upon the successors and assigns of the
Debtor and shall inure to the benefit of and be enforceable by Secured Party and
Secured Party’s permitted successors and assigns.  The headings in this
Agreement are for the purposes of reference only and shall not limit or define
the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement which shall remain binding
on the parties hereto.  This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties related to such
matters.  This Agreement may be amended or modified only be a writing signed by
both parties hereto.  This Agreement is not assignable or transferable by either
party, provided that Secured Party may assign this Agreement to any Employee of
the Agreement.  The Company shall retain all rights of a stock Employee with
respect to any Collateral until the occurrence of Event of Default.

 
 
21.
Financing Statements.  The Company agrees to deliver promptly to Secured Party
such duly executed UCC Financing Statements as Secured Party may reasonably
request, for filing, as may be appropriate, with respect to Secured Party’s
security interest in the Collateral in such jurisdictions as Secured Party may
reasonably determine to be appropriate.

 
 
22.
Termination.  Upon such time, if any, as the Company shall pay, satisfy or
otherwise discharge in full the Obligations, this Agreement shall be null and
void and the security interest granted hereunder shall automatically terminate.

 
 
23.
Governing Law.  This Agreement shall (irrespective of where it is executed,
delivered and/or performed) be governed by and construed in accordance with the
laws of the State of New Jersey (without giving effect to the principles of
conflicts of law), except as otherwise required by mandatory provisions of law
and except to the extent that remedied provided by the laws of any State other
than New Jersey are governed by the laws of said State.  All terms used herein
which are defined in the UCC (as in effect and interpreted in have the meanings
therein provided.

 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Secured Party have caused this Agreement to
be executed as of date of first above written.
 
_________________________
 
On behalf of the Company:
 
Andy Kielbania, Secretary
 
_________________________
 
Mark Lowenthal
 
_________________________
 
Witness
 


 
_________________________
 
Witness
 
 
12

--------------------------------------------------------------------------------

 
 
NEITHER THE SECURITIES REPRESENTED BY THIS AGREEMENT OR THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS AGREEMENT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE EMPLOYEE OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.
 

--------------------------------------------------------------------------------

 
BIONEUTRAL GROUP, INC.
 
DEFERRED COMPENSATION AGREEMENT
 
THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is made and entered into
as of July 10, 2013, by and between Andy Kielbania (the “Employee”) and
BioNeutral Group, Inc. a Nevada corporation (the “Company”). This Agreement is
intended to provide compensation to the Employee. In consideration for the
services you have provided to the Company, and as payment in full for such
services, the Company and the Employee hereto agree as follows:
 
 
34.
Background. The Company has launched its marketing and commercialization
strategy in fiscal 2013 of its Ygiene™ and Ogiene™ product lines (the “2013
Commercialization”).  Substantial working capital is required to execute the
2013 Commercialization.  Several factors have placed material limitations on the
availability working capital to the Company, which in summary, consist of the
following: 1.) the uncertainty surrounding the 2009 Securities and Exchange
Commission (“SEC”) investigation which remains an open matter; 2.) Generalized
current capital market conditions creating a lack of available capital from
lending institutions for small companies; 3.) Generalized unwillingness of
lenders to fund small companies with relatively small capital requirements; 4.)
Generalized unwillingness of lenders to fund small companies without established
channels of product distribution; and 5.) to date, insignificant cash provided
by operations particularly in light of the relatively long sales cycle involved
with selling the Company’s products.  In light of the factors Agreement above,
the Company has located a few sources of capital to which it has used to fund
the 2013 Commercialization.  Despite the best efforts of management, the amount
however has fallen materially short of the amount needed to fully fund
operations and the 2013 Commercialization as Agreement in our filings with the
SEC. In light of the shortfall and to assist the Company to continue the 2013
Commercialization, the Employee has agreed to defer significant portions of his
compensation.



 
13

--------------------------------------------------------------------------------

 
 
 
35.
Deferred Compensation Amount. On September 30, 2013 (the “Deferred Compensation
Payment Date”), or upon the consummation of a Sale of the Company or upon a
Public Offering resulting in gross proceeds to the Company of at least
$5,000,000 , whichever is earliest, the Company shall pay the Employee (or his
beneficiary in the event of his death) a lump sum equal to an amount of
$156,829.85 (such amount, the “Deferred Compensation Amount”) determined as
follows:

 
 
a.
Deferred compensation earned and unpaid up through and including June 30, 2013
in the amount of  $108,769.23 plus accrued and unpaid interest of $2,763.16 for
a total of $111,532.39 (the “Accrued Compensation”); and

 
 
b.
Deferred compensation to be earned and unpaid up for the period of July 1, 2013
through September 30, 2013 in the amount of  $41,538.46, plus interest to be
accrued and unpaid of $3,759.00 for a total of $45,297.46 (the “Future
Compensation”);

 
 
c.
The Employee and Company agree that should compensation be paid by the Company
prior to the Deferred Compensation Payment Date to the Employee the Deferred
Compensation Amount shall be reduced by the amount of the amount paid to
Employee, including a reduction of the interest;



 
d.
The Employee and Company agree that should the rate or amount of compensation to
be paid by the Company to the Employee is either increased or reduced, the
Deferred Compensation Amount shall be either increased or reduced by the amount
of the compensation increase or reduction, including an either an increase or
reduction of the interest;

 
 
36.
Interest. Interest on the Deferred Compensation Amount shall accrue from each
regularly scheduled bi-weekly payroll check date for which Employee agreed to
defer.  Interest shall accrue at the rate of eight percent (8%) per annum (the
“Initial Interest Rate”).  Interest will be payable on the Deferred Compensation
Payment Date.

 
 
37.
Designation of Beneficiaries. The Employee may name any Person (who may be named
concurrently, contingently or successively) to whom the Benefit Amount under
this Agreement is to be paid if the Employee dies before the Benefit Amount is
fully distributed. Each such beneficiary designation will revoke all prior
designations by the Employee, shall not require the consent of any previously
named beneficiary, shall be in a form prescribed by the Company and will be
effective only when filed with the Company during the Employee’s lifetime. If
the Employee fails to designate a beneficiary before his death, as provided in
this Section, or if the beneficiary designated by the Employee dies before the
date of the Employee’s death or before complete payment of the Benefit Amount,
the Company, in its discretion, may pay the Benefit Amount to either (i) one or
more of the Employee’s relatives by blood, adoption or marriage and in such
proportions as the Company determines, or (ii) the legal representative or
representatives of the estate of the last to die of the Employee and his
designated beneficiary. Notwithstanding the foregoing, if the Employee is
married, the Employee’s spouse must consent in writing to the designation of any
Person as beneficiary other than the spouse.

 
 
38.
Definitions.

 
 
a.
“Affiliate” shall mean any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
another Person. For purposes hereof, “control” means the power to vote or direct
the voting of sufficient securities or other interests to elect a majority of
the directors or to control the management of another Person.

 
 
b.
“Board” means the Board of Directors of the Company.

 
 
c.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 
 
14

--------------------------------------------------------------------------------

 
 
 
d.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 
 
e.
“Public Offering” means the consummation of the first of the following events
(i) the securities of the Company are registered under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) the
Company is or becomes subject to the reporting requirements under Section 15(d)
of the Exchange Act, or (iii) the Company files or has filed a registration
statement under the Securities Act of 1933, as amended.

 
 
f.
“Sale of the Company” means (i) a sale of all or substantially all of the
consolidated assets of the Company to any Person or (ii) the transfer or other
disposition to any Person or group of Persons (as the term “group” is defined In
the Securities Exchange Act of 1934) (other than Investment LLC or any Affiliate
thereof) of outstanding equity securities (whether by sale, issuance, merger,
consolidation, reorganization, combination or otherwise) of the Company such
that after giving effect to such transfer, such Person or group of Persons would
own or control the right to elect at least a majority of the members of the
Board.

 
 
39.
Administration of this Compensation Arrangement. The deferred compensation
arrangement set forth under this Agreement shall be administered by the Company.
The Company’s duties and authority under this arrangement shall include the good
faith (i) interpretation of the provisions of this Agreement, (ii) adoption of
any rules and regulations which may become necessary or advisable in the
operation of this arrangement, (iii) making of such determinations as may be
permitted or required pursuant to this arrangement, and (iv) taking of such
other actions as may be required for the proper administration of this
arrangement in accordance with its terms. Any decision of the Company with
respect to any matter within the authority of the Company shall be final,
binding and conclusive upon the Employee, beneficiary, and each Person claiming
under or through the Employee, and no additional authorization or ratification
by the stock Employees or the Employee shall be required. Any action by the
Company with respect to any one or more other Employees under similar agreements
shall not be binding on the Company as to any action to be taken with respect to
the Employee. Each determination required or permitted under this Agreement
shall be made by the Company in the sole and absolute discretion of the Company.

 
 
40.
Action by Company. Any action required or permitted by the Company under this
Agreement shall be by resolution of the Board or by a duly authorized committee
of the Board, or by a person or persons authorized by resolution of the Board or
such committee.

 
 
41.
Amendment. This Agreement may not be canceled, changed, modified, or amended
orally, and no cancellation, change, modification or amendment hereof shall be
effective or binding unless in a written instrument signed by the Company and
the Employee. A provision of this Agreement may be waived only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.

 
 
42.
No Waiver. The failure at any time either of the Company or the Employee to
require the performance by the other of any provision of this Agreement shall in
no way affect the full right of such party to require such performance at any
time thereafter, nor shall the waiver by either the Company or the Employee of
any breach of any provision of this Agreement be taken or held to constitute a
waiver of any succeeding breach of such or any other provision of this
Agreement.

 
 
43.
Offset. Whenever the Company is to pay the Employee or his beneficiary the
Benefit Amount, such amounts that Employee owes to the Company (including any
amounts that are non-recourse to the Employee) may be deducted from the Benefit
Amount before payment.

 
 
15

--------------------------------------------------------------------------------

 
 
 
44.
Indemnification and Reimbursement of Payments on Behalf of the Employee.
Notwithstanding anything contained in this Agreement to the contrary, the
Company shall be entitled to deduct or withhold from any distribution made
pursuant to this Agreement such amount or amounts as may be required for
purposes of the Company complying with the tax withholding provisions of the
Internal Revenue Code of 1986, as amended, or any state tax act for purposes of
paying any income, estate, inheritance or other tax (“Taxes”) attributable to
any amounts distributable under this Agreement. In the event the Company does
not make such deductions or withholdings, the Employee shall indemnify the
Company for any amounts paid with respect to any such Taxes, together with any
interest, penalties and related expenses thereto.

 
 
45.
Assignment. This Agreement is binding on and for the benefit of the Company and
the Employee and their respective successors, heirs, executors, administrators,
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be sold, transferred, assigned, or pledged by the
Company or by the Employee without the prior written consent of the other.

 
 
46.
Interpretation and Severability. In the event any provision of this Agreement,
or any portion thereof, is determined by any or court of competent jurisdiction
to be unenforceable or void, the remaining provisions of this Agreement shall
nevertheless be binding upon the Company and the Employee with the same effect
as though the void provision or portion thereof had never been set forth
therein.

 
 
47.
No Conflict. The Employee represents and warrants that the Employee is not
subject to any agreement, order, judgment or decree of any kind which would
prevent the Employee from entering into this Agreement.

 
 
48.
Employment Relationship. This Agreement shall not in any way affect the right
and power of the Company to dismiss or otherwise terminate the employment or
change the terms of the employment or amount of compensation of the Employee at
any time for any reason with or without cause or in accordance with any
applicable employment contract.

 
 
49.
Governing Law. This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of New Jersey, without application of its
conflict or choice of law provisions. The Company and the Employee agree that
this is not an ERISA plan or part of an ERISA plan.

 
 
50.
Execution. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 
 
51.
Gender and Number. Wherever any words are used herein in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 
 
52.
Headings. All headings used herein are used for convenience only and shall not
be used to construe or interpret this Agreement. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 
 
16

--------------------------------------------------------------------------------

 
 
 
53.
Events of Default. If any of the events specified in this Section 3 shall occur
(herein individually referred to as an “Event of Default”), the Company agrees
to give the Employee prompt written notice of such event. The Employee may, so
long as such condition exists or has not  been cured during the applicable cure
period (whether or not the Employee has received notice of such event), declare
the entire principal and unpaid accrued interest here on immediately due and
payable, by notice in writing to the Company; provided, that upon occurrence of
an Event of Default specified in subsection (iii) below, all principal and
interest shall automatically become immediately due and payable in full:

 
 
a.
Failure by the Company to make any payment hereunder when due, which failure has
not been cured within ten (10) days following such due date; or

 
 
b.
Any breach by the Company of any material representation, warranty or covenant
in this Agreement which results in a Material Adverse Effect on the Company’s
business, operations or financial condition; provided, that, in the event of any
such breach, such breach shall not have been cured by the Company within 30 days
after the earlier to occur of (a) written notice to the Company of such breach,
or (b) the Company’s knowledge of such breach; or

 
 
c.
The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or

 
 
d.
If, within sixty (60) days after the commencement of an action against the
Company seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated; or

 
 
54.
Prepayment.  The Company shall have the right, at any time prior to the Maturity
Date, to prepay any outstanding amount of Agreements, with interest thereon, by
delivering three (3) days advance written notice to the Employee. The Employee
shall have sole discretion as to whether he desires to convert the principal and
accrued interest on this Agreement. If he does not desire to do so, the Company
shall be obligated to repay the Agreement in cash. If he desires to convert, the
Company shall be obligated to honor such conversion request.

 
 
55.
Notices of Record Date, etc.  In the event that the Company takes any of the
actions specified in this section the Company will provide notice to the
Employee.

 
 
a.
Any taking by the Company of a record of the Employees of any class of
securities of the Company for the purpose of determining the Employees thereof
who are entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right; or

 
 
17

--------------------------------------------------------------------------------

 
 
 
b.
Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company; or

 
 
c.
Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; the Company will mail to the Employee of this Agreement at least five
(5) business days prior to the earliest date specified therein, a notice
specifying:

 
 
d.
The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and

 
 
e.
The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stock Employees entitled to
vote thereon.

 
 
56.
Conversion.   The Employee shall have the right to convert the Deferred
Compensation Amount as follows:

 
 
a.
The Accrued Compensation into Common Stock of the Company at $.003 per
share.  This conversion price of $.003 per share is equal to 100% of the closing
price of the Company’s common stock on July 10, 2013.

 
 
b.
The Future Compensation into Common Stock of the Company equal to 100% of the
closing price of the Company’s common stock on September 30, 2013, the Deferred
Compensation Payment Date.

 
 
57.
Security. The Agreement is secured by a security interest in the Company’s
assets, as more particularly described in the Security Agreement attached to
this Agreement as Exhibit “A”.

 
 
58.
Assignment. Subject to the restrictions on transfer set forth herein, the rights
and obligations of the Company and the Employee of this Agreement shall be
binding upon and benefit the successors and assigns of the parties. This
Agreement may not be assigned or transferred by the parties except in accordance
with the terms hereof.   This Convertible Agreement is nontransferable by the
Agreement Employee without prior written approval of the Board of Directors of
the Company.

 
 
59.
Waiver and Amendment. Any provision of this Agreement may be amended, waived or
modified upon the written consent of the Company and the Employee.

 
 
60.
Transfer of this Agreement. With respect to any offer, sale or other disposition
of this Agreement, the Employee must receive written consent from the Chief
Executive Officer or equivalent position or his duly appointed representative to
make a transfer.  In the absence of such written consent from the Company,
Employee is prohibited from transferring this agreement to any other person or
entity, and the Company shall not be bound to any person or entity with whom the
Employee makes a transfer without written consent as described above.  Employee
will give written notice to the Company prior thereto, describing briefly the
manner thereof, together with a written opinion of such Employee’s counsel,
which counsel must be acceptable to the Company, to the effect that such offer,
sale or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Promptly upon receiving such
written notice and opinion, the Company, as promptly as practicable, shall
notify such Employee that such Employee may sell or otherwise dispose of this
Agreement, all in accordance with the terms of the notice delivered to the
Company.  Each Agreement thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Act, unless in the opinion of counsel for the Company such legend is not
required. The Company may issue stop transfer instructions to its transfer agent
in connection with such restrictions.

 
 
18

--------------------------------------------------------------------------------

 
 
 
61.
Treatment of Agreement. To the extent permitted by GAAP, the Company will treat,
account and report the Agreement as debt and not equity for accounting purposes
and with respect to any returns filed with federal, state or local tax
authorities.

 
 
62.
Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if faxed with confirmation of receipt by telephone or if
mailed by registered or certified mail, postage prepaid, at the respective
addresses of the parties as set forth in this Agreement. Any party hereto may by
notice so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when personally delivered, faxed, or
when deposited in the mail in the manner set forth above and shall be deemed to
have been received when delivered.

 
 
63.
Costs. If this Agreement shall be in default and placed for collection, the
Company shall pay all reasonable attorney fees and costs of collection of the
Employee.  Payments not made within five (5) days of the due date shall be
subject to a 10% late charge.

 
 
64.
No Stock Employee Rights.  Nothing contained in this Agreement shall be
construed as conferring upon the Employee or any other person the right to vote
or to consent or to receive notice as a stock Employee in respect of meetings of
stock Employees for the election of directors of the Company or any other
matters or any rights whatsoever as a stock Employee of the Company; and no
dividends or interest shall be payable or accrued in respect of this Agreement
or the interest represented hereby.

 
 
65.
Usury. This Agreement is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Employee
hereunder for the loan, use, forbearance or detention of money exceed that
permissible under applicable law. If at any time the performance of any
provision of this Agreement or of any other agreement or instrument entered into
in connection with this Agreement involves a payment exceeding the limit of the
interest that may be validly charged for the loan, use, forbearance or detention
of money under applicable law, then automatically and retroactively, ipso facto,
the obligation to be performed shall be reduced to such limit, it being the
specific intent of the Company and the Employee that all payments under this
Agreement are to be credited first to interest as permitted by law, but not in
excess of (i) the agreed rate of interest set forth herein or therein or (ii)
that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal. The provisions of this Section 12 shall never be
superseded or waived and shall control every other provision of this Agreement
and all other agreements and instruments between the Company and the Employee
entered into in connection with this Agreement.

 
 
66.
Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 
IN WITNESS WHEREOF, the Company and the Employee have executed this Deferred
Compensation Agreement as of the date first written above.
 

 
BIONEUTRAL GROUP, INC.
       
By:
   
Name:
Mark Lowenthal
 
Its:
President and CEO
             
 
Andrew Kielbania



 
19

--------------------------------------------------------------------------------

 


CONVERSION FORM


TO
BioNeutral Group, Inc.
 
211 Warren St.
 
Newark, New Jersey 07103



The undersigned, hereby irrevocably elects to convert the Accrued Compensation
of this Agreement at a conversion price of $0.003 per share.  The undersigned
hereby agrees that upon conversion, the entire principal due on this Convertible
Agreement shall be deemed fully paid and the Convertible Agreement will be
cancelled in full. The Company shall have no obligation with respect to any
principal payments after the Effective Date.


Instructions for Registration of Stock


NAME: _______________________________________________________________________




ADDRESS: ___________________________________________________________________




TELEPHONE:  ________________________________________________________________




EMAIL:   ___________________________________________________________________




AMOUNT TO BE CONVERTED  $_________________________________________




DATED: ___________________________________________________________________




 
 
 
PRINT NAME
 
SIGNATURE



 
20

--------------------------------------------------------------------------------

 
 
CONVERSION FORM


TO
BioNeutral Group, Inc.
 
211 Warren St.
 
Newark, New Jersey 07103



The undersigned, hereby irrevocably elects to convert the Future Compensation of
this Agreement at a conversion price of $_________ per share.  The undersigned
hereby agrees that upon conversion, the entire principal due on this Convertible
Agreement shall be deemed fully paid and the Convertible Agreement will be
cancelled in full. The Company shall have no obligation with respect to any
principal payments after the Effective Date.


Instructions for Registration of Stock


NAME: _______________________________________________________________________




ADDRESS: ___________________________________________________________________




TELEPHONE:  ________________________________________________________________




EMAIL:   ___________________________________________________________________




AMOUNT TO BE CONVERTED  $_________________________________________




DATED: ___________________________________________________________________




 
 
 
PRINT NAME
 
SIGNATURE



 
21

--------------------------------------------------------------------------------

 
 
Exhibit A


GENERAL SECURITY AGREEMENT
 
THIS AGREEMENT made as of July 10, 2013 between BioNeutral Group, Inc. (“the
Company”) and Andrew Kielbania (the “Secured Party”).
 
WHERAS:
 
G)
The Company has issued to Secured Party, a Deferred Compensation Agreement,
dated the date hereof, in the principal amount of $156,829.85  (the
“Agreement”); and

 
H)
As security for the obligations evidenced by the Agreement, the Company has
agreed to pledge to Secured Party and grand to Secured Party a security interest
in the Collateral (as hereinafter defined); and

 
I)
The Company and Secured Party desire to execute and deliver this Agreement;

 
NOW, THEREFORE in consideration of the benefits accruing to the Company, and for
other good and valuable consideration, the receipt and sufficiently of which are
hereby acknowledged, the Company covenants and agrees with the Secured Party as
follows:
 
 
24.
Security for Obligations.  This Agreement is for the benefit of Secured Party to
secure the prompt and completer payment and performance of all of the Company’s
obligations arising under the Agreement (such obligations are collectively
referred to herein as the “Obligations”.

 
 
25.
Definition of Collateral.  As used herein, the term “Collateral” shall mean all
of the present and future undertaking and property, both real and personal, of
the Debtor, including without limitation, all right, title and interest that the
Company not has or may hereafter have, be processed of, or entitled to or
hereafter be acquired by the Debtor in accounts receivable, inventory,
equipment, intangibles including intellectual property patents and product
formulations, chattel paper, documents of title, securities and instruments,
money, books and records and all replacements of, substitutions for and
increases, additions and accessions to the foregoing, together with all proceeds
thereof, and any reference to “Collateral” shall be deemed a reference to
“Collateral or any part thereof”.

 
 
26.
Pledge of Collateral.  To secure the prompt and complete payment and performance
when due of all of the Obligations, the Company hereby pledges to Secured Party
and grants to Secured Party a security interest of first priority in all of the
right, title and interest of the Company in all of the Collateral for an amount
to satisfy any unpaid amounts of the Agreement.

 
 
27.
Remedies in Case of Event of Default.  Upon the failure of the Company to make
the payments in accordance with the terms of this Agreement, or upon the
occurrence of a default of any provision of the Agreement or at any time during
the continuance of such default, any one of which shall constitute an “Event of
Default”, Secured Party, subject to the term of the Agreement, may:

 
 
a.
Exercise any and all rights and remedies granted to secured party by the Uniform
Commercial Code as in effect in the State of New Jersey on the date hereof (the
“UCC”) or otherwise allowed at law and, in either case, as otherwise provided by
this Agreement;

 
 
b.
Take possession of the Collateral or any part thereof with or without the
process of law; and

 
 
c.
Dispose of the Collateral as Secured Party may choose, so long as every aspect
of the disposition including the method, manner, time, place and terms are
commercially reasonable.

 
 
28.
Transfer by the Company.  The Company shall not sell or otherwise dispose of or
grant any option with respect to, or pledge or otherwise encumber, any of the
Collateral or any interest therein.

 
 
22

--------------------------------------------------------------------------------

 
 
 
29.
Covenants.  The Company covenants and agrees that for the duration of this
Agreement the Company shall:

 
 
a.
Defend Secured Party’s right, title and security interest in and to the
Collateral as a first priority security interest against the claims and demands
of all persons whomsoever; and

 
 
b.
Shall not grant any other lien or security interest on any of the Collateral
without the written consent of the Secured Party.

 
 
30.
Power of Attorney. The Company hereby appoints Secured Party as the Company’s
attorney-in-fact to exercise at any time after the occurrence of an Event of
Default all or any of the powers and authorities conferred on or reserved to
Secured Party by or pursuant to this Agreement or applicable law, and (without
prejudice to the generality of any of the foregoing) to seal and deliver or
otherwise perfect any deed, assurance, agreements, instrument or act as Secured
Party my reasonably deem proper on or for the purpose of exercising any of such
powers and authorities.  The Company hereby ratifies and confirms, and hereby
agrees to ratify and confirm, whatever lawful acts Secured Party shall do in the
exercise of the power of attorney granted to Secured Party pursuant to this
Section 7, which power of attorney, being given for consideration, is
irrevocable.

 
 
31.
Miscellaneous.  This Agreement shall create a continuing security interest in
the Collateral and shall be binding upon the successors and assigns of the
Debtor and shall inure to the benefit of and be enforceable by Secured Party and
Secured Party’s permitted successors and assigns.  The headings in this
Agreement are for the purposes of reference only and shall not limit or define
the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement which shall remain binding
on the parties hereto.  This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties related to such
matters.  This Agreement may be amended or modified only be a writing signed by
both parties hereto.  This Agreement is not assignable or transferable by either
party, provided that Secured Party may assign this Agreement to any Employee of
the Agreement.  The Company shall retain all rights of a stock Employee with
respect to any Collateral until the occurrence of Event of Default.

 
 
32.
Financing Statements.  The Company agrees to deliver promptly to Secured Party
such duly executed UCC Financing Statements as Secured Party may reasonably
request, for filing, as may be appropriate, with respect to Secured Party’s
security interest in the Collateral in such jurisdictions as Secured Party may
reasonably determine to be appropriate.

 
 
33.
Termination.  Upon such time, if any, as the Company shall pay, satisfy or
otherwise discharge in full the Obligations, this Agreement shall be null and
void and the security interest granted hereunder shall automatically terminate.

 
 
34.
Governing Law.  This Agreement shall (irrespective of where it is executed,
delivered and/or performed) be governed by and construed in accordance with the
laws of the State of New Jersey (without giving effect to the principles of
conflicts of law), except as otherwise required by mandatory provisions of law
and except to the extent that remedied provided by the laws of any State other
than New Jersey are governed by the laws of said State.  All terms used herein
which are defined in the UCC (as in effect and interpreted in have the meanings
therein provided.

 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Secured Party have caused this Agreement to
be executed as of date of first above written.
 
_________________________
 
On behalf of the Company:
 
Mark Lowenthal, President and CEO
 
_________________________
 
Andrew Kielbania
 
 
By _________________________
 
Witness
 
Print Name:
 
 
By _________________________
 
Witness
 
Print Name
 
 
24

--------------------------------------------------------------------------------

 
 
NEITHER THE SECURITIES REPRESENTED BY THIS AGREEMENT OR THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS AGREEMENT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE EMPLOYEE OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.
 
BIONEUTRAL GROUP, INC.
 
DEFERRED COMPENSATION AGREEMENT
 
THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is made and entered into
as of July 10, 2013, by and between Thomas Cunningham (the “Employee”) and
BioNeutral Group, Inc. a Nevada corporation (the “Company”). This Agreement is
intended to provide compensation to the Employee. In consideration for the
services you have provided to the Company, and as payment in full for such
services, the Company and the Employee hereto agree as follows:
 
 
67.
Background. The Company has launched its marketing and commercialization
strategy in fiscal 2013 of its Ygiene™ and Ogiene™ product lines (the “2013
Commercialization”).  Substantial working capital is required to execute the
2013 Commercialization.  Several factors have placed material limitations on the
availability working capital to the Company, which in summary, consist of the
following: 1.) the uncertainty surrounding the 2009 Securities and Exchange
Commission (“SEC”) investigation which remains an open matter; 2.) Generalized
current capital market conditions creating a lack of available capital from
lending institutions for small companies; 3.) Generalized unwillingness of
lenders to fund small companies with relatively small capital requirements; 4.)
Generalized unwillingness of lenders to fund small companies without established
channels of product distribution; and 5.) to date, insignificant cash provided
by operations particularly in light of the relatively long sales cycle involved
with selling the Company’s products.  In light of the factors Agreement above,
the Company has located a few sources of capital to which it has used to fund
the 2013 Commercialization.  Despite the best efforts of management, the amount
however has fallen materially short of the amount needed to fully fund
operations and the 2013 Commercialization as Agreement in our filings with the
SEC. In light of the shortfall and to assist the Company to continue the 2013
Commercialization, the Employee has agreed to defer significant portions of his
compensation.



 
25

--------------------------------------------------------------------------------

 
 
 
68.
Deferred Compensation Amount. On September 30, 2013 (the “Deferred Compensation
Payment Date”), or upon the consummation of a Sale of the Company or upon a
Public Offering resulting in gross proceeds to the Company of at least
$5,000,000, whichever is earliest, the Company shall pay the Employee (or his
beneficiary in the event of his death) a lump sum equal to an amount of
$124,727.10 (such amount, the “Deferred Compensation Amount”) determined as
follows:

 
 
a.
Deferred compensation earned and unpaid up through and including June 30, 2013
in the amount of  $85,192.24 plus accrued and unpaid interest of $2,302.63 for a
total of $87,494.87 (the “Accrued Compensation”); and

 
 
b.
Deferred compensation to be earned and unpaid up for the period of July 1, 2013
through September 30, 2013 in the amount of  $34,615.38, plus interest to be
accrued and unpaid of $2,616.84 for a total of $37,232.23 (the “Future
Compensation”);

 
 
c.
The Employee and Company agree that should compensation be paid by the Company
prior to the Deferred Compensation Payment Date to the Employee the Deferred
Compensation Amount shall be reduced by the amount of the amount paid to
Employee, including a reduction of the interest;



 
d.
The Employee and Company agree that should the rate or amount of compensation to
be paid by the Company to the Employee is either increased or reduced, the
Deferred Compensation Amount shall be either increased or reduced by the amount
of the compensation increase or reduction, including an either an increase or
reduction of the interest;

 
 
69.
Interest. Interest on the Deferred Compensation Amount shall accrue from each
regularly scheduled bi-weekly payroll check date for which Employee agreed to
defer.  Interest shall accrue at the rate of eight percent (8%) per annum (the
“Initial Interest Rate”).  Interest will be payable on the Deferred Compensation
Payment Date.

 
 
70.
Designation of Beneficiaries. The Employee may name any Person (who may be named
concurrently, contingently or successively) to whom the Benefit Amount under
this Agreement is to be paid if the Employee dies before the Benefit Amount is
fully distributed. Each such beneficiary designation will revoke all prior
designations by the Employee, shall not require the consent of any previously
named beneficiary, shall be in a form prescribed by the Company and will be
effective only when filed with the Company during the Employee’s lifetime. If
the Employee fails to designate a beneficiary before his death, as provided in
this Section, or if the beneficiary designated by the Employee dies before the
date of the Employee’s death or before complete payment of the Benefit Amount,
the Company, in its discretion, may pay the Benefit Amount to either (i) one or
more of the Employee’s relatives by blood, adoption or marriage and in such
proportions as the Company determines, or (ii) the legal representative or
representatives of the estate of the last to die of the Employee and his
designated beneficiary. Notwithstanding the foregoing, if the Employee is
married, the Employee’s spouse must consent in writing to the designation of any
Person as beneficiary other than the spouse.

 
 
71.
Definitions.

 
 
a.
“Affiliate” shall mean any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
another Person. For purposes hereof, “control” means the power to vote or direct
the voting of sufficient securities or other interests to elect a majority of
the directors or to control the management of another Person.

 
 
b.
“Board” means the Board of Directors of the Company.

 
 
c.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 
 
26

--------------------------------------------------------------------------------

 
 
 
d.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 
 
e.
“Public Offering” means the consummation of the first of the following events
(i) the securities of the Company are registered under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) the
Company is or becomes subject to the reporting requirements under Section 15(d)
of the Exchange Act, or (iii) the Company files or has filed a registration
statement under the Securities Act of 1933, as amended.

 
 
f.
“Sale of the Company” means (i) a sale of all or substantially all of the
consolidated assets of the Company to any Person or (ii) the transfer or other
disposition to any Person or group of Persons (as the term “group” is defined In
the Securities Exchange Act of 1934) (other than Investment LLC or any Affiliate
thereof) of outstanding equity securities (whether by sale, issuance, merger,
consolidation, reorganization, combination or otherwise) of the Company such
that after giving effect to such transfer, such Person or group of Persons would
own or control the right to elect at least a majority of the members of the
Board.

 
 
72.
Administration of this Compensation Arrangement. The deferred compensation
arrangement set forth under this Agreement shall be administered by the Company.
The Company’s duties and authority under this arrangement shall include the good
faith (i) interpretation of the provisions of this Agreement, (ii) adoption of
any rules and regulations which may become necessary or advisable in the
operation of this arrangement, (iii) making of such determinations as may be
permitted or required pursuant to this arrangement, and (iv) taking of such
other actions as may be required for the proper administration of this
arrangement in accordance with its terms. Any decision of the Company with
respect to any matter within the authority of the Company shall be final,
binding and conclusive upon the Employee, beneficiary, and each Person claiming
under or through the Employee, and no additional authorization or ratification
by the stock Employees or the Employee shall be required. Any action by the
Company with respect to any one or more other Employees under similar agreements
shall not be binding on the Company as to any action to be taken with respect to
the Employee. Each determination required or permitted under this Agreement
shall be made by the Company in the sole and absolute discretion of the Company.

 
 
73.
Action by Company. Any action required or permitted by the Company under this
Agreement shall be by resolution of the Board or by a duly authorized committee
of the Board, or by a person or persons authorized by resolution of the Board or
such committee.

 
 
74.
Amendment. This Agreement may not be canceled, changed, modified, or amended
orally, and no cancellation, change, modification or amendment hereof shall be
effective or binding unless in a written instrument signed by the Company and
the Employee. A provision of this Agreement may be waived only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.

 
 
75.
No Waiver. The failure at any time either of the Company or the Employee to
require the performance by the other of any provision of this Agreement shall in
no way affect the full right of such party to require such performance at any
time thereafter, nor shall the waiver by either the Company or the Employee of
any breach of any provision of this Agreement be taken or held to constitute a
waiver of any succeeding breach of such or any other provision of this
Agreement.

 
 
76.
Offset. Whenever the Company is to pay the Employee or his beneficiary the
Benefit Amount, such amounts that Employee owes to the Company (including any
amounts that are non-recourse to the Employee) may be deducted from the Benefit
Amount before payment.

 
 
27

--------------------------------------------------------------------------------

 
 
 
77.
Indemnification and Reimbursement of Payments on Behalf of the Employee.
Notwithstanding anything contained in this Agreement to the contrary, the
Company shall be entitled to deduct or withhold from any distribution made
pursuant to this Agreement such amount or amounts as may be required for
purposes of the Company complying with the tax withholding provisions of the
Internal Revenue Code of 1986, as amended, or any state tax act for purposes of
paying any income, estate, inheritance or other tax (“Taxes”) attributable to
any amounts distributable under this Agreement. In the event the Company does
not make such deductions or withholdings, the Employee shall indemnify the
Company for any amounts paid with respect to any such Taxes, together with any
interest, penalties and related expenses thereto.

 
 
78.
Assignment. This Agreement is binding on and for the benefit of the Company and
the Employee and their respective successors, heirs, executors, administrators,
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be sold, transferred, assigned, or pledged by the
Company or by the Employee without the prior written consent of the other.

 
 
79.
Interpretation and Severability. In the event any provision of this Agreement,
or any portion thereof, is determined by any or court of competent jurisdiction
to be unenforceable or void, the remaining provisions of this Agreement shall
nevertheless be binding upon the Company and the Employee with the same effect
as though the void provision or portion thereof had never been set forth
therein.

 
 
80.
No Conflict. The Employee represents and warrants that the Employee is not
subject to any agreement, order, judgment or decree of any kind which would
prevent the Employee from entering into this Agreement.

 
 
81.
Employment Relationship. This Agreement shall not in any way affect the right
and power of the Company to dismiss or otherwise terminate the employment or
change the terms of the employment or amount of compensation of the Employee at
any time for any reason with or without cause or in accordance with any
applicable employment contract.

 
 
82.
Governing Law. This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of New Jersey, without application of its
conflict or choice of law provisions. The Company and the Employee agree that
this is not an ERISA plan or part of an ERISA plan.

 
 
83.
Execution. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 
 
84.
Gender and Number. Wherever any words are used herein in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 
 
85.
Headings. All headings used herein are used for convenience only and shall not
be used to construe or interpret this Agreement. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 
 
28

--------------------------------------------------------------------------------

 
 
 
86.
Events of Default. If any of the events specified in this Section 3 shall occur
(herein individually referred to as an “Event of Default”), the Company agrees
to give the Employee prompt written notice of such event. The Employee may, so
long as such condition exists or has not  been cured during the applicable cure
period (whether or not the Employee has received notice of such event), declare
the entire principal and unpaid accrued interest here on immediately due and
payable, by notice in writing to the Company; provided, that upon occurrence of
an Event of Default specified in subsection (iii) below, all principal and
interest shall automatically become immediately due and payable in full:

 
 
a.
Failure by the Company to make any payment hereunder when due, which failure has
not been cured within ten (10) days following such due date; or

 
 
b.
Any breach by the Company of any material representation, warranty or covenant
in this Agreement which results in a Material Adverse Effect on the Company’s
business, operations or financial condition; provided, that, in the event of any
such breach, such breach shall not have been cured by the Company within 30 days
after the earlier to occur of (a) written notice to the Company of such breach,
or (b) the Company’s knowledge of such breach; or

 
 
c.
The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or

 
 
d.
If, within sixty (60) days after the commencement of an action against the
Company seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated; or

 
 
87.
Prepayment.  The Company shall have the right, at any time prior to the Maturity
Date, to prepay any outstanding amount of Agreements, with interest thereon, by
delivering three (3) days advance written notice to the Employee. The Employee
shall have sole discretion as to whether he desires to convert the principal and
accrued interest on this Agreement. If he does not desire to do so, the Company
shall be obligated to repay the Agreement in cash. If he desires to convert, the
Company shall be obligated to honor such conversion request.

 
 
88.
Notices of Record Date, etc.  In the event that the Company takes any of the
actions specified in this section the Company will provide notice to the
Employee.

 
 
a.
Any taking by the Company of a record of the Employees of any class of
securities of the Company for the purpose of determining the Employees thereof
who are entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right; or

 
 
29

--------------------------------------------------------------------------------

 
 
 
b.
Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company; or

 
 
c.
Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; the Company will mail to the Employee of this Agreement at least five
(5) business days prior to the earliest date specified therein, a notice
specifying:

 
 
d.
The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and

 
 
e.
The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stock Employees entitled to
vote thereon.

 
 
89.
Conversion.   The Employee shall have the right to convert the Deferred
Compensation Amount as follows:

 
 
a.
The Accrued Compensation into Common Stock of the Company at $.003 per
share.  This conversion price of $.003 per share is equal to 100% of the closing
price of the Company’s common stock on July 10, 2013.

 
 
b.
The Future Compensation into Common Stock of the Company equal to 100% of the
closing price of the Company’s common stock on September 30, 2013, the Deferred
Compensation Payment Date.

 
 
90.
Security. The Agreement is secured by a security interest in the Company’s
assets, as more particularly described in the Security Agreement attached to
this Agreement as Exhibit “A”.

 
 
91.
Assignment. Subject to the restrictions on transfer set forth herein, the rights
and obligations of the Company and the Employee of this Agreement shall be
binding upon and benefit the successors and assigns of the parties. This
Agreement may not be assigned or transferred by the parties except in accordance
with the terms hereof.   This Convertible Agreement is nontransferable by the
Agreement Employee without prior written approval of the Board of Directors of
the Company.

 
 
92.
Waiver and Amendment. Any provision of this Agreement may be amended, waived or
modified upon the written consent of the Company and the Employee.

 
 
93.
Transfer of this Agreement. With respect to any offer, sale or other disposition
of this Agreement, the Employee must receive written consent from the Chief
Executive Officer or equivalent position or his duly appointed representative to
make a transfer.  In the absence of such written consent from the Company,
Employee is prohibited from transferring this agreement to any other person or
entity, and the Company shall not be bound to any person or entity with whom the
Employee makes a transfer without written consent as described above.  Employee
will give written notice to the Company prior thereto, describing briefly the
manner thereof, together with a written opinion of such Employee’s counsel,
which counsel must be acceptable to the Company, to the effect that such offer,
sale or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Promptly upon receiving such
written notice and opinion, the Company, as promptly as practicable, shall
notify such Employee that such Employee may sell or otherwise dispose of this
Agreement, all in accordance with the terms of the notice delivered to the
Company.  Each Agreement thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Act, unless in the opinion of counsel for the Company such legend is not
required. The Company may issue stop transfer instructions to its transfer agent
in connection with such restrictions.

 
 
30

--------------------------------------------------------------------------------

 
 
 
94.
Treatment of Agreement. To the extent permitted by GAAP, the Company will treat,
account and report the Agreement as debt and not equity for accounting purposes
and with respect to any returns filed with federal, state or local tax
authorities.

 
 
95.
Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if faxed with confirmation of receipt by telephone or if
mailed by registered or certified mail, postage prepaid, at the respective
addresses of the parties as set forth in this Agreement. Any party hereto may by
notice so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when personally delivered, faxed, or
when deposited in the mail in the manner set forth above and shall be deemed to
have been received when delivered.

 
 
96.
Costs. If this Agreement shall be in default and placed for collection, the
Company shall pay all reasonable attorney fees and costs of collection of the
Employee.  Payments not made within five (5) days of the due date shall be
subject to a 10% late charge.

 
 
97.
No Stock Employee Rights.  Nothing contained in this Agreement shall be
construed as conferring upon the Employee or any other person the right to vote
or to consent or to receive notice as a stock Employee in respect of meetings of
stock Employees for the election of directors of the Company or any other
matters or any rights whatsoever as a stock Employee of the Company; and no
dividends or interest shall be payable or accrued in respect of this Agreement
or the interest represented hereby.

 
 
98.
Usury. This Agreement is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Employee
hereunder for the loan, use, forbearance or detention of money exceed that
permissible under applicable law. If at any time the performance of any
provision of this Agreement or of any other agreement or instrument entered into
in connection with this Agreement involves a payment exceeding the limit of the
interest that may be validly charged for the loan, use, forbearance or detention
of money under applicable law, then automatically and retroactively, ipso facto,
the obligation to be performed shall be reduced to such limit, it being the
specific intent of the Company and the Employee that all payments under this
Agreement are to be credited first to interest as permitted by law, but not in
excess of (i) the agreed rate of interest set forth herein or therein or (ii)
that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal. The provisions of this Section 12 shall never be
superseded or waived and shall control every other provision of this Agreement
and all other agreements and instruments between the Company and the Employee
entered into in connection with this Agreement.

 
 
99.
Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 
IN WITNESS WHEREOF, the Company and the Employee have executed this Deferred
Compensation Agreement as of the date first written above.
 

 
BIONEUTRAL GROUP, INC.
       
By:
   
Name:
Mark Lowenthal
 
Its:
President and CEO
             
 
Thomas Cunningham



 
31

--------------------------------------------------------------------------------

 
 
CONVERSION FORM


TO:
BioNeutral Group, Inc.
 
211 Warren St.
 
Newark, New Jersey 07103



The undersigned, hereby irrevocably elects to convert the Accrued Compensation
of this Agreement at a conversion price of $0.003 per share.  The undersigned
hereby agrees that upon conversion, the entire principal due on this Convertible
Agreement shall be deemed fully paid and the Convertible Agreement will be
cancelled in full. The Company shall have no obligation with respect to any
principal payments after the Effective Date.


Instructions for Registration of Stock




NAME: _______________________________________________________________________




ADDRESS: ___________________________________________________________________




TELEPHONE:  ________________________________________________________________




EMAIL:   ___________________________________________________________________




AMOUNT TO BE CONVERTED  $_________________________________________




DATED: ___________________________________________________________________




 
 
 
PRINT NAME
 
SIGNATURE



 
32

--------------------------------------------------------------------------------

 
 
CONVERSION FORM
 
TO:
BioNeutral Group, Inc.
 
211 Warren St.
 
Newark, New Jersey 07103



The undersigned, hereby irrevocably elects to convert the Future Compensation of
this Agreement at a conversion price of $_________ per share.  The undersigned
hereby agrees that upon conversion, the entire principal due on this Convertible
Agreement shall be deemed fully paid and the Convertible Agreement will be
cancelled in full. The Company shall have no obligation with respect to any
principal payments after the Effective Date.


Instructions for Registration of Stock


NAME: _______________________________________________________________________




ADDRESS: ___________________________________________________________________




TELEPHONE:  ________________________________________________________________




EMAIL:   ___________________________________________________________________




AMOUNT TO BE CONVERTED  $_________________________________________




DATED: ___________________________________________________________________





   
 
PRINT NAME
 
SIGNATURE



 
33

--------------------------------------------------------------------------------

 
 
Exhibit A


GENERAL SECURITY AGREEMENT
 
THIS AGREEMENT made as of July 10, 2013 between BioNeutral Group, Inc. (“the
Company”) and Thomas Cunningham (the “Secured Party”).
 
WHERAS:
 
J)
The Company has issued to Secured Party, a Deferred Compensation Agreement,
dated the date hereof, in the principal amount of $124,727.10  (the
“Agreement”); and

 
K)
As security for the obligations evidenced by the Agreement, the Company has
agreed to pledge to Secured Party and grand to Secured Party a security interest
in the Collateral (as hereinafter defined); and

 
L)
The Company and Secured Party desire to execute and deliver this Agreement;

 
NOW, THEREFORE in consideration of the benefits accruing to the Company, and for
other good and valuable consideration, the receipt and sufficiently of which are
hereby acknowledged, the Company covenants and agrees with the Secured Party as
follows:
 
 
35.
Security for Obligations.  This Agreement is for the benefit of Secured Party to
secure the prompt and completer payment and performance of all of the Company’s
obligations arising under the Agreement (such obligations are collectively
referred to herein as the “Obligations”.

 
 
36.
Definition of Collateral.  As used herein, the term “Collateral” shall mean all
of the present and future undertaking and property, both real and personal, of
the Debtor, including without limitation, all right, title and interest that the
Company not has or may hereafter have, be processed of, or entitled to or
hereafter be acquired by the Debtor in accounts receivable, inventory,
equipment, intangibles including intellectual property patents and product
formulations, chattel paper, documents of title, securities and instruments,
money, books and records and all replacements of, substitutions for and
increases, additions and accessions to the foregoing, together with all proceeds
thereof, and any reference to “Collateral” shall be deemed a reference to
“Collateral or any part thereof”.

 
 
37.
Pledge of Collateral.  To secure the prompt and complete payment and performance
when due of all of the Obligations, the Company hereby pledges to Secured Party
and grants to Secured Party a security interest of first priority in all of the
right, title and interest of the Company in all of the Collateral for an amount
to satisfy any unpaid amounts of the Agreement.

 
 
38.
Remedies in Case of Event of Default.  Upon the failure of the Company to make
the payments in accordance with the terms of this Agreement, or upon the
occurrence of a default of any provision of the Agreement or at any time during
the continuance of such default, any one of which shall constitute an “Event of
Default”, Secured Party, subject to the term of the Agreement, may:

 
 
a.
Exercise any and all rights and remedies granted to secured party by the Uniform
Commercial Code as in effect in the State of New Jersey on the date hereof (the
“UCC”) or otherwise allowed at law and, in either case, as otherwise provided by
this Agreement;

 
 
b.
Take possession of the Collateral or any part thereof with or without the
process of law; and

 
 
c.
Dispose of the Collateral as Secured Party may choose, so long as every aspect
of the disposition including the method, manner, time, place and terms are
commercially reasonable.

 
 
39.
Transfer by the Company.  The Company shall not sell or otherwise dispose of or
grant any option with respect to, or pledge or otherwise encumber, any of the
Collateral or any interest therein.

 
 
34

--------------------------------------------------------------------------------

 
 
 
40.
Covenants.  The Company covenants and agrees that for the duration of this
Agreement the Company shall:

 
 
a.
Defend Secured Party’s right, title and security interest in and to the
Collateral as a first priority security interest against the claims and demands
of all persons whomsoever; and

 
 
b.
Shall not grant any other lien or security interest on any of the Collateral
without the written consent of the Secured Party.

 
 
41.
Power of Attorney. The Company hereby appoints Secured Party as the Company’s
attorney-in-fact to exercise at any time after the occurrence of an Event of
Default all or any of the powers and authorities conferred on or reserved to
Secured Party by or pursuant to this Agreement or applicable law, and (without
prejudice to the generality of any of the foregoing) to seal and deliver or
otherwise perfect any deed, assurance, agreements, instrument or act as Secured
Party my reasonably deem proper on or for the purpose of exercising any of such
powers and authorities.  The Company hereby ratifies and confirms, and hereby
agrees to ratify and confirm, whatever lawful acts Secured Party shall do in the
exercise of the power of attorney granted to Secured Party pursuant to this
Section 7, which power of attorney, being given for consideration, is
irrevocable.

 
 
42.
Miscellaneous.  This Agreement shall create a continuing security interest in
the Collateral and shall be binding upon the successors and assigns of the
Debtor and shall inure to the benefit of and be enforceable by Secured Party and
Secured Party’s permitted successors and assigns.  The headings in this
Agreement are for the purposes of reference only and shall not limit or define
the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement which shall remain binding
on the parties hereto.  This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties related to such
matters.  This Agreement may be amended or modified only be a writing signed by
both parties hereto.  This Agreement is not assignable or transferable by either
party, provided that Secured Party may assign this Agreement to any Employee of
the Agreement.  The Company shall retain all rights of a stock Employee with
respect to any Collateral until the occurrence of Event of Default.

 
 
43.
Financing Statements.  The Company agrees to deliver promptly to Secured Party
such duly executed UCC Financing Statements as Secured Party may reasonably
request, for filing, as may be appropriate, with respect to Secured Party’s
security interest in the Collateral in such jurisdictions as Secured Party may
reasonably determine to be appropriate.

 
 
44.
Termination.  Upon such time, if any, as the Company shall pay, satisfy or
otherwise discharge in full the Obligations, this Agreement shall be null and
void and the security interest granted hereunder shall automatically terminate.

 
 
45.
Governing Law.  This Agreement shall (irrespective of where it is executed,
delivered and/or performed) be governed by and construed in accordance with the
laws of the State of New Jersey (without giving effect to the principles of
conflicts of law), except as otherwise required by mandatory provisions of law
and except to the extent that remedied provided by the laws of any State other
than New Jersey are governed by the laws of said State.  All terms used herein
which are defined in the UCC (as in effect and interpreted in have the meanings
therein provided.

 
 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Secured Party have caused this Agreement to
be executed as of date of first above written.
 
_________________________
 
On behalf of the Company:
 
Mark Lowenthal, President and CEO
 


 
_________________________
 
Thomas Cunningham
 


 
_________________________
 
Witness
 


 
_________________________
 
Witness
 
36

--------------------------------------------------------------------------------
